November 4, 2009 VIA EDGAR The United States Securities and Exchange Commission 100 F. Street, NE Washington, D.C. 20549-8629 Subject:Nationwide Life Insurance Company Pre-Effective Amendment No. 2 for Market Preservation Investment on Form S-1 SEC File No. 333-160418 Ladies and Gentlemen: On behalf of Nationwide Life Insurance Company (“Nationwide”), we are filing Pre-Effective Amendment No. 2 to the registration statement indicated above for the purpose of registering the Market Preservation Investment (the “MPI”), an index-based investment option available in certain Nationwide variable annuity contracts. This filing is being made electronically via EDGAR in accordance with Regulation S-T. A copy of an original power of attorney document authorizing certain persons to execute the registration statement and amendments thereto, on behalf of Nationwide is attached hereto as Exhibit 24.An original power of attorney is on file with Nationwide.Nationwide will maintain manually executed copies of the registration statement. On July 2, 2009, Nationwide filed an initial registration statement for the MPI.On September 1, 2009, Nationwide received your written comments.On September 28, 2009, Nationwide filed Pre-Effective Amendment No. 1 to the registration statement.On October 20, Nationwide received your oral comments.Pre-Effective Amendment No. 2 reflects red-lining of changes made to address your oral comments.Other red-lined changes in this Pre-Effective Amendment No. 2 reflect non-material clarifying disclosures. 1.Outside Front Cover Page – Risk Disclosure. As requested, you added risk disclosure to the cover page.However, you did not include a reference to the MVA.Please revise the disclosure to include such a reference or explain supplementally to the Staff why such reference should be omitted. Response:We intentionally omitted the reference to the MVA from the risk disclosure because in all situations that we contemplate using the MPI, the Guaranteed Term Options (which impost an MVA) are not available investment options.Therefore, there is no need to reference an MVA. Additionally, we believe that indicating that an MVA would be applicable to MPI allocations would be misleading to investors since an MVA would never be applicable to a surrender from the MPI.An MVA would apply to any allocations to our Guaranteed Term Option, but that feature is a separate investment option that is totally unrelated to the MPI.And, as indicated above, the Guaranteed Term Options are not available simultaneously with the MPI. 2.Information about the Market Preservation Investment – General Information. As requested, you added disclosure relating to the operation and guarantees associated with the MPI.For consistency, when indicating that the MPI is subject to contract charges, please indicate that they are subject to “variable annuity contract charges.” Response:We have revised the “General Information” sub-section of the “Information about the Market Preservation Investment” section as follows (emphasis added): General Information The Market Preservation Investment (“MPI”) is a separate investment option available under certain Nationwide variable annuity contracts.Amounts allocated to the MPI are held in Nationwide’s general account and are guaranteed to maintain their value (subject to variable annuity contract charges) if amounts remain allocated to the MPI until the expiration of the MPI Period.At the end of the MPI Period, Nationwide may apply an MPI Performance Credit, which is based on the performance of the Index.The MPI does not offer any minimum guaranteed MPI Performance Credit; therefore, the investor assumes the risk that their investment in the MPI could potentially offer no return. Amounts allocated to the MPI, less any applicable variable annuity contract charges, are guaranteed in full by Nationwide.The assets of Nationwide’s general account are available for the purpose of meeting the guarantees associated with the MPI.The MPI is not a separate account product.This means that the assets supporting the MPI are not held in a separate account of Nationwide for the exclusive benefit of MPI investors and are not insulated from the claims of Nationwide’s creditors.Nationwide is not obligated to invest general account assets in accordance with any particular investment objective, but will generally adhere to Nationwide’s overall investment philosophy.Any MPI Performance Credits will be paid from Nationwide’s general account and, therefore, are subject to Nationwide’s claims paying ability.Nationwide is solely responsible for the guarantees associated with the MPI.In the event Nationwide is unable to meet the guarantees associated with the MPI, investors in the MPI would be unsecured creditors. 3.Charge for the MPI (p. 4). Please see our Comment 1 above.There is no indication in the revised text that an MVA may apply to surrenders.Please add a reference to the MVA or explain supplementally why such a reference is unnecessary. Response:Please see our response to Comment 1 above. 4.Risk Summary.
